Order, Supreme Court, New York County (Ronald A. Zweibel, J), entered on or about October 7, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant’s motion for resentencing (see e.g. People v Gonzalez, 29 AD3d 400 [1st Dept 2006], lv denied 7 NY3d 867 [2006]) in light of his “chronic inability to control his behavior while at liberty” (People v Correa, 83 AD3d 555, 556 [1st Dept 2011], lv denied 17 NY3d 805 [2011]). Defendant has numerous felony convictions, including convictions for felonies committed while on parole, as well as an unfavorable prison disciplinary record, and he has not established that his physical condition has rendered him unlikely to commit any future offenses.
Concur—Tom, J.E, Friedman, Andrias, Saxe and DeGrasse, JJ.